

116 HRES 1073 IH: Expressing the view that every individual is created equal and made in the image of God and the modern Democratic Party’s use of identity politics rejects all attempts to unite America and instead focuses on dividing individuals into groups in order to achieve power.
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1073IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Mr. Budd (for himself and Mrs. Lesko) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing the view that every individual is created equal and made in the image of God and the modern Democratic Party’s use of identity politics rejects all attempts to unite America and instead focuses on dividing individuals into groups in order to achieve power.Whereas every individual is created equal and made in the image of God;Whereas the Republican Party believes that every individual American is endowed by our Creator with the unalienable rights to life, liberty, and the pursuit of happiness; Whereas the Republican Party believes in judging people based on the content of their character and not the color of their skin, their ethnic group, or their gender;Whereas a Democratic Senator attacked the then-Secretary of the Interior of the United States for not wanting to make hiring decisions based on race;Whereas House Democrats introduced a divisive COVID–19 relief bill that would require companies who receive Federal aid to make decisions based on race and gender;Whereas a Democratic National Committee (DNC) chair candidate said it is her job to shut other White people down when they claim they are not prejudiced toward minorities;Whereas a DNC staffer announced that she prefers not to hire cisgender straight white males; andWhereas based on the above examples and many others, radical members of the Democratic Party believe that individuals should be judged based on their group membership and not on their individual merits: Now, therefore, be itThat it is the sense of the House of Representatives that the modern Democratic Party’s use of identity politics rejects all attempts to unite America and instead focuses on dividing individuals into groups in order to achieve power. 